Citation Nr: 1140103	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-08 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1977 to October 1979.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Procedural history

The RO originally denied the Veteran's service-connection claim for a hearing loss disability in a November 1979 rating decision, which the Veteran did not appeal.  The Veteran has since filed three subsequent requests to reopen this service-connection claim.  The RO denied these requests in rating decisions dated in March 2004, May 2005 and August 2007.  The Veteran did not appeal either the March 2004 or May 2005 rating decisions, and they became final.  The Veteran did however disagree with the RO's August 2007 decision not to reopen his hearing loss claim, and perfected an appeal as to that issue.

The Veteran requested a hearing before the Board on this matter, but subsequently withdrew that request in an April 2008 statement.  Indeed, The Veteran specifically indicated on a Hearing Request letter received by the RO on April 28, 2008 that he did not want to lose time from work to attend a hearing.  As such, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2011).

Referred issue

On the above-referenced April 2008 Hearing Request sheet, the Veteran asserted that he suffered $14,000 in dental repairs due to faulty dental work done at the Eglin Air Force Base Hospital Dental Clinic.  It appears the Veteran is now asserted that he is entitled to compensation and/or dental treatment from VA for his current dental problems.  As the Veteran's dental claim has not yet been considered by the RO, it is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993). 

Remanded issue

As discussed in more detail below, the Board is reopening the Veteran's service-connection claim for a bilateral hearing loss disability.  However, additional evidentiary development is required before the Board can decide the claim on its merits.  Thus, the Veteran's reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2005, the RO denied the Veteran's request to reopen his previously-denied service-connection claim for a bilateral hearing loss disability.  The Veteran did not appeal this decision.  

2.  The evidence associated with the claims folder subsequent to the RO's May 2005 decision is new, bears directly on the claim of service connection for a bilateral hearing loss disability, and is so significant that it must be considered to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The May 2005 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002);   38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Since the May 2005 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  Therefore, the claim is reopened.  38 U.S.C.A.      § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment of VCAA, or filed before the date of enactment and not yet final as of that date.

The Board has considered this legislation with respect to the Veteran's application to reopen the previously disallowed service-connection claim.  38 U.S.C.A.             § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006);  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant matter, given the favorable action taken below regarding the Veteran's application to reopen his claim, the Board finds that further discussion of VCAA is not required with respect to the claim to reopen.  Any error in the duties to notify the Veteran of the evidence necessary to substantiate his application to reopen, and to assist him in the development of his claim to reopen is harmless.  

Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

The RO denied the Veteran's last request to reopen his service-connection claim for hearing loss in a May 2005 rating decision.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

In essence, the RO denied the Veteran's claim in May 2005 based on a finding that the Veteran had not submitted new and material evidence demonstrating a current hearing loss disability for VA purposes, or a link between any current disability and his active duty military service.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after May 2005] evidence bears directly and substantially upon these findings.

Crucially, in July 2007, the Veteran asserted for the first time that he was told by a private hearing specialist, J.F., that he has lost 35 percent of his "volume perception" forever, that cilia in his inner ear were destroyed from gun concussions, and that he currently needs a hearing aid.  See the Veteran's July 13, 2007 Authorization and Consent to Release Information [VA Form 21-4142].  The Veteran has also asserted for the first time that he was medically discharged from the military in 1979 based on diminished hearing acuity that had its onset in service.  See the Veteran's July 2007 Application for Compensation, page 7.  The Board finds that the Veteran's recent assertions constitute new and material evidence as to the issue on appeal, as they were not of record prior to the RO's last final denial in May 2005 and they relate to unestablished facts necessary to substantiate his claim.  As noted above, for the sole purpose of establishing whether new and material evidence has been submitted, the credibility of lay opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra.  

Accordingly, there is sufficient new and material evidence to reopen the Veteran's claim.  See 38 C.F.R. § 3.156 (2011).  

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For reasons which will be expressed below, the Board finds that additional development is required before the Veteran's bilateral hearing loss disability claim may be adjudicated on the merits.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claim must be remanded for further evidentiary development.  


Social Security Administration (SSA) records

The medical evidence of record indicates that the Veteran applied for, but was denied disability benefits from the Social Security Administration.  See the Veteran's January 10, 2005 VA Mental Health Comprehensive Report [indicating that the Veteran has filed for both SSI and VA disability, but has been denied].  The evidence of record does not contain any SSA records and there is no indication such were sought.  Because such records may contain pertinent information relating to the pending claim on appeal, appropriate efforts should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].  

Service personnel records

As noted above, the Veteran has recently asserted that he was medically discharged from the Air Force in 1979 due in part to his hearing loss problems.  See, e.g., the Veteran's July 2007 Application for Compensation, page 7.  Although VA has already obtained the Veteran's service treatment records, the Board believes that in light of the Veteran's recent assertions, the Veteran's service personnel records should also be similarly requested and obtained.  

VA audiological examination

In essence, the Veteran contends that he has a current bilateral hearing loss disability that was caused by in-service acoustic trauma.  In particular, the Veteran asserts that he sustained trauma to his ears while testing 30 mm. aircraft cannon as a munitions systems specialist during his active duty service.  In light of the fact that the Veteran's service treatment records include notation of an in-service complaint of hearing loss from "gunfire" [see the Veteran's August 23, 1979 Report of Medical History], and that the Veteran's DD-214 confirms his role as a munitions systems specialist, the Board at this time finds no reason to doubt that such in-service noise exposure occurred.  
With respect to his current complaints of hearing loss, the Veteran has suggested that his private audiologist diagnosed a 35 percent permanent loss in volume perception, that cilia in the Veteran's ears has been destroyed, and that the Veteran is currently in need of hearing aids.  See the Veteran's July 13, 2007 Authorization and Consent to Release Information [VA Form 21-4142].  Significantly however, both private audiograms submitted by the Veteran in support of his claim fail to demonstrate that the Veteran currently has a hearing loss disability for VA purposes.  See the Veteran's June 2007 and November 2007 private audiological test reports respectively; see also Kelly v. Brown, 7 Vet. App. 471, 474 (1995) [the Board, as fact-finder, is permitted to interpret the graphical representations contained in the audiograms into numerical results].  Crucially, these June and November 2007 private examination reports contain the only audiometric test results of record other than those contained in the Veteran's in-service treatment records.  He has not been afforded a VA audiological examination.

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).   

Significantly, the test results contained in the Veteran's recent private examinations fail to include speech recognition testing using the Maryland CNC Test, or any test for that matter.  They also fail to show that the Veteran currently exhibits an auditory threshold of 40 decibels or greater in either ear at the frequencies designated above, or auditory thresholds of 26 decibels or greater at three of five frequencies designated above in either ear.  The Board wishes to make clear that only threshold levels at the 500, 1000, 2000, 3000 and 4000 Hz frequencies are considered in determining whether hearing loss exists for VA purposes, and each ear is assessed separately-that is, each ear must exhibit either one threshold of 40 dB or higher, or three thresholds of 26 dB or higher at the specified frequencies.  

In any event, in light of the fact that the only current audiological examination reports of record lack speech recognition test results, that they exhibit hearing capabilities that appear to run contrary to what the Veteran attests his private physicians have suggested, and that they are approximately four years old, the Board believes that the Veteran should be afforded an updated VA audiological examination to determine whether the Veteran does in fact have a current hearing loss disability for VA purposes, and if so, whether such is related to his in-service noise exposure.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also           38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  The VBA should send the Veteran a letter asking him to identify any additional, relevant private or VA treatment records for his claimed hearing loss disability that he wants VA to help him obtain.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include all relevant updated VA treatment reports.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011). 

2.  The VBA should also attempt to locate and obtain the Veteran's service personnel records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011). 

3.  The VBA should also request the SSA to provide copies of any records pertaining to the Veteran's SSA disability benefits adjudication, to include any medical records obtained in connection with the Veteran's application.  Any materials obtained should be associated with the Veteran's VA claims folder.  If no SSA records can be found, or if they do not exist, the VBA should request specific confirmation of that fact and make a formal finding of such unavailability.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011). 

4.  The Veteran should also be afforded a VA audiological examination to assess the current nature and etiology of his claimed bilateral hearing loss disability.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred. After review of the claims folder, and upon examination of the Veteran, the VA examiner should indicate whether the Veteran has a bilateral hearing loss disability for VA purposes, as specified under the provisions of 38 C.F.R. § 3.385.  

If the Veteran does have a current hearing loss disability, the examiner should then provide an opinion with supporting clinical rationale as to whether the Veteran's current hearing loss disability is as likely as not (50/50 probability or better) caused by, or otherwise related to his active duty military service, to include his in-service noise exposure from cannon fire.  The examiner should assume for the purposes of this opinion that in-service acoustic trauma did in fact occur during the Veteran's service, as he so describes.   

The examiner is requested to specifically comment upon the results of each audiometric test in the Veteran's service treatment records, and the relevance, if any, of any auditory threshold shift documented therein.  If the examiner finds no hearing loss in service, he or she must address whether any current hearing loss is as likely as not attributable to in-service noise exposure on the basis of a delayed onset theory of causation.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
A report should be prepared and associated with the Veteran's VA claims folder. 

5.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should review the Veteran's entire record, and readjudicate his service-connection claim.  If the claim is denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


